MEMORANDUM **
Damian Martinez-Reyes, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals denying as untimely filed and numerically barred petitioner’s second motion to reopen the underlying denial of petitioner’s application for cancellation of removal based on his failure to establish the requisite hardship to petitioner’s qualifying relatives.
Petitioner concedes that the motion was untimely filed, but contends that the BIA should have sua sponte reopened proceedings. This court lacks jurisdiction to review the BIA’s decision not to reopen proceedings sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). In addition, the BIA did not abuse its discretion in concluding under 8 C.F.R. § 1003.2(c)(2) that petitioner’s second motion to reopen was numerically barred.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.